Borden, J.,
dissenting. The majority declines to review an evidentiary ruling on the ground that it was not properly presented in the plaintiffs brief, and concludes that, even if the ruling had been properly presented, the evidence was not improperly excluded because the court had ample other evidence before it. I disagree that the claim was not properly presented; I believe that the evidence was improperly excluded; and I disagree that the proper standard for this court to employ, where evidence was improperly excluded, is whether there was ample other evidence to support the award.
I
I do not dispute that it is our strong policy to require litigants to comply with the Practice Book in order to obtain appellate review of evidentiary rulings, and that a bare assertion in the brief of impropriety does not suffice. Gross v. Latimer, 1 Conn. App. 501, 505, 472 A.2d 1303 (1984); Enterprise Leasing Corporation v. Dixon, 1 Conn. App. 496, 501, 472 A.2d 1300 (1984). The plaintiff here, however, went far beyond such a bare assertion, and complied with our strong policy.1
*646Practice Book § 3060F (c) (3) requires, for review of an evidentiary ruling, that the party seeking review include in his brief “the question or offer of exhibit; the objection and the ground on which it was based; the ground on which the evidence was claimed to be admissible; the answer, if any; the ruling; and any exception.” It also provides that “[a] verbatim excerpt from the transcript should not be used if a narrative statement will suffice.” Id. All of these requirements are either clearly stated in the plaintiff’s brief; see footnote 1, supra; or, like the claimed ground of admissibility, are so self-evident that it would be an undue elevation of form over substance to require more.
Moreover, here the trial referee in his memorandum of decision specifically adverted to the exclusion of the evidence.2 Thus, the referee more than adequately supplied for us, without any further effort on our part, whatever might be deemed to be missing from the plaintiff’s brief. Also, the plaintiff, in her brief, elaborated on the referee’s ruling by quoting, with appropriate reference to the transcript, the following: “[T]he referee made it clear in sustaining the many ‘non-suit’ objections to plaintiff’s counsel’s questions ‘where did the proceeds come from for the construction of the house?’ by saying repeatedly, T don’t care where it *647came from, all I care to find out is whether they both owned it today, don’t they in survivorship?’ ”
I conclude, therefore, that the plaintiff fully complied with our rules and policy, and that her evidentiary claim should be reviewed.
II
Turning to the merits of that claim, I conclude that the referee erred in excluding the evidence of the contribution of the plaintiff’s parents to the parties’ home. First, as the majority recognizes, General Statutes § 46b-81 (c) requires the court to “consider the contribution of each of the parties in the acquisition, preservation or appreciation in value of their respective estates.” This consideration should be given in the context of the court’s broad equitable powers. Robinson v. Robinson, 187 Conn. 70, 72, 444 A.2d 234 (1982). The plaintiff was age nineteen at the time of the marriage of the parties in 1971. The house in question was built in 1977, when the plaintiff was approximately age twenty-five. It is an undue limitation on both the statutory criterion and the court’s equitable powers to exclude evidence that a contribution to the party’s jointly owned home came from the plaintiff via her parents. Such evidence certainly is as relevant and worthy of consideration as the evidence, on which the trial referee and the majority of this court rely, that part of the defendant’s contribution came from the labor of his friends and employer.
Furthermore, although the trial court, in justifying its evidentiary ruling, adverted to the fact that a non-suit had been entered, what it did not mention and what the majority here does not mention is that in his motion for a nonsuit the defendant had requested three sanctions for the plaintiff’s failure to provide the requested disclosure: (1) a nonsuit; (2) attorney’s fees; and (3) that the plaintiff be barred, at the subsequent trial, from *648introducing evidence on the material sought in the disclosure motion. That material was the information regarding the contribution of the parents of the plaintiff to the residence of the parties. At the time of the ruling on the motion, the court, Pickett, J., specifically ordered only that “[njonsuit [is] to enter unless compliance within one week.” By the time the case was heard by the trial referee, the requested information had been provided, albeit late. Nonetheless, the trial referee, without any reason indicated on this record or without any prejudice being claimed or shown by the defendant, enlarged the sanction to include one which had specifically been refused by the trial court when the motion was presented to it, namely, the barring of that evidence. Thus, the referee in effect modified the earlier order of the trial court entered on the defendant’s motion, even though that motion was not before the referee for consideration. Although the plaintiff was certainly subject to sanction for disregarding the rules on discovery, she was also entitled to understand that, at the most, the sanction already imposed was the one she would have to bear, particularly when she had already provided the disclosure material sought and when the motion for the other sanctions had not been again brought before the court.
Indeed, it was not until she realized that the trial referee was relying on the nonsuit to bar the evidence that the plaintiff moved to open the nonsuit. This, too, was a justified reliance, since at the outset of the trial, when the nonsuit was brought to the referee’s attention, he said: “I don’t think they have such a thing, let’s see what happened here. Let’s see what happened. What was the date. ... I don’t think it makes a whole lot of difference, the only thing that matters is who proceeds. All right, you [the defendant] proceed.” Thus, the trial referee indicated that the only effect of the *649nonsuit was that the defendant would be proceeding on his cross complaint, which simply mirrored the plaintiffs complaint.
Finally, even if the evidence was properly excluded as part of the plaintiffs case, it was clearly admissible on the defendant’s cross complaint, in which he claimed a conveyance of the plaintiff’s interest in the property. What I observed earlier on the merits of the plaintiff’s evidentiary claim is of equal force here. Under General Statutes § 46b-81 (c) the court was required, in passing on the defendant’s claim to the property, to “consider the contribution of each of the parties” (emphasis added) to the acquisition of the property. It is error for the court to exclude testimony on any of the statutory factors. Gallo v. Gallo, 184 Conn. 36, 49, 440 A.2d 782 (1981). Thus, the court was required to consider, not only the labor of the defendant’s friends and employer, but the money supplied by the parents of his nineteen year old bride.
The appropriate test of a financial award made by a trial court in a dissolution case is whether the award constituted an abuse of discretion. See Barnes v. Barnes, 190 Conn. 491, 494, 460 A.2d 1302 (1983). It appears to me that the majority sustains this award because, based on what evidence the trial referee did consider, it was not an abuse of discretion. I have never understood it to be the law, even the law of limited appellate review of domestic relations cases, that we are permitted to sustain an award, which was arrived at after the improper exclusion of relevant evidence, simply because it was not so unfair as to be an abuse of discretion based on the evidence properly admitted. Indeed, in another but closely related context this court has very recently rejected such an approach. “A decision that accidentally falls within allowable limits of discretion because of a computation error by the court cannot be allowed to stand. To stretch the concept of *650limited appellate review in this case in order to find no error because the amount awarded may have been fair, would require this court to usurp the fact finding function of the trial court.” Ehrenkranz v. Ehrenkranz, 2 Conn. App. 416, 424, 479 A.2d 826 (1984). Likewise, a decision that may be within allowable limits of discretion because of an evidentiary error by the court should not be allowed to stand.
I would find error and would remand the case for a rehearing limited to the issue of the disposition of the interests of the parties in the jointly owned real estate.

 The pertinent portion of the plaintiffs brief reads as follows: “The plaintiff inquired of the defendant whether it was true that the plaintiffs parents contributed approximately $50,000 to the building of the house. T1 69. The defendant objected, claiming that the nonsuit of November 16, 1981 excluded the evidence and the referee sustained the objection. T1 69. The *646plaintiff’s counsel attempted to inquire numerous times of the defendant, the plaintiff and her father where the funds came from, both in the May 24th hearing and during the June 21,1982 hearing after the defendant had the opportunity to see the cancelled checks, and in each instance the referee ruled that the non-suit precluded the admission of such evidence. In each instance, the plaintiff took exception to the ruling. T2 64. For the same reasons, the plaintiffs counsel’s inquiry into the nature of the parents’ interest was also excluded and exception taken. (T2 22, 66).”


 The memorandum of decision sets forth in pertinent part as follows: “The plaintiff attempted to show that [the defendant’s] in-laws had advanced monies and their interest was represented by the life use (oral) of a certain apartment on the premises. This evidence was excluded as (1) the first representation of the plaintiffs attorney was that it was for a lease for less than a year; (2) plaintiff failed to file answers to interrogatories and a nonsuit was entered and (3) the in-laws were not parties to this litigation.”